Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This action is responsive to the amendment filed on 12/23/2020 to the Application filed on 10/23/2019.  
Claims 1-60 are pending in the case.  Claims 1, 21, and 22 are independent claims.




REASONS FOR ALLOWANCE

The following is an Examiner’s statement of reasons for allowance:

Claims 1-60 are allowed. 

The Examiner has carefully examined independent claims 1, 21, and 22.  The closest prior art of reference of record are Chaudhri et al., U.S. Patent Application Publication No. 20150365306, JItkoff U.S. Patent Application Publication No. 20150169071 and Karunanmuni et al., U.S. Patent Application Publication No. 201700460039.  

Chaudhri paragraph [0806] discloses replacing second application with application selector based on swipe movement. 

Jitkoff paragraph [0046] discloses displaying home screen based on swipe gesture. 
Karunamuni paragraph [0288] discloses replacing first user interface with second user interface. 


The cited prior art of record does not disclose combination of 
concurrently displaying a first application user interface on a first portion of the display, and a second application user interface on a second portion of the display distinct from the first portion; 
while concurrently displaying the first application user interface on the first portion of the display and the second application user interface on the second portion of the display, detecting a first input by a first contact that includes movement in a first direction; and 
in response to detecting the first input: 
in accordance with a determination that the first input meets first criteria, wherein the first criteria include a requirement that the first input include more than a first threshold amount of movement in the first direction in order for the first criteria to be met, replacing display of the first application user interface and the second application user interface with a full-screen home screen; and 
in accordance with a determination that the first input meets second criteria, wherein the second criteria include a requirement that the first input include less than the first threshold amount of movement in the first direction in order for the second criteria to be met, and a determination that the first input started in a first edge region of the display that corresponds to the first application user interface, replacing display of the first application user interface with a first replacement user interface while maintaining display of the second application user interface in the second portion of the display; and 
in accordance with a determination that the first input meets the second criteria, and a determination that the first input started in a second edge region that corresponds to the second application user interface, replacing display of the second application user interface with a second replacement user interface while maintaining display of the first application user interface in the first portion of the display. 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANETTE J PARKER whose telephone number is (571)270-3647.  The examiner can normally be reached on Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wiiliam Bashore can be reached on 571-272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEANETTE J PARKER/Primary Examiner, Art Unit 2175